EAST AREA ONE - SANTA PAULA
REAL ESTATE ADVISORY MANAGEMENT CONSULTANT AGREEMENT
AMENDMENT NO. 1


THIS Amendment (this “Amendment”) is made and entered into as of this 24th day
of August, 2010 by and between the Limoneira Company (“Limoneira”), a Delaware
corporation, and Parkstone Companies, Inc. (“Parkstone”), a California
corporation, to supplement and amend certain terms of that certain Real Estate
Advisory Management Consultant Agreement dated as of April 1, 2004 between
Limoneira and Parkstone (the “Original Agreement”).  Limoneira and Parkstone are
collectively referred to as the “Parties” and each individually as a “Party.”
 
RECITALS
 
A.
Limoneira intends to entitle, for future mixed-use development, approximately
500 acres of land commonly referred to as East Area One located in the County of
Ventura, California; and

 
B.
Parkstone was engaged by Limoneira pursuant to the Original Agreement to manage
the land entitlement process of the Property;

 
C.
The Parties have, by their course of conduct, continued the terms of the
Original Agreement; and

 
D.
The Parties wish to supplement and amend the Original Agreement as set forth
below.

 
NOW, THEREFORE, for and in consideration of the mutual benefits to be derived
herefrom the parties agree as follows:
 
1.           Amendment of Original Agreement.  Effective as of the date hereof,
the Original Agreement shall be amended as follows:


(a)           Exhibit A to the Original Agreement is hereby amended to include
the following:


East Area One Entitlement Process
 
Parkstone shall manage, organize and complete in a timely and workmanlike manner
the entitlement process phase (the “Project”) for an approximate 500 acre master
plan subdivision located on land commonly referred to as East Area One as
further described on Annex 1 attached hereto (the “Property’).  In connection
with the Project, the duties and obligations of Parkstone shall include:
 
1.           preparing a specific plan for the Project and corresponding
applications and formal submittals (the “Specific Plan”) to the City of Santa
Paula (the “City”);
 

--------------------------------------------------------------------------------


 
2.           obtaining City approval of the Specific Plan and a Certified
Environmental Impact Report (a “Certified EIR”);
 
3.           managing the process through a SOAR vote to successful completion
and the subsequent annexation of land into the City; and
 
4.           managing the process for LAFCO approval of annexation to the City.


(b)           The first section of Exhibit B to the Original Agreement titled
“Strategic Planning (Overall Portfolio)/Project Feasibility Analysis and Project
Consulting (Site Specific)” is hereby deleted in its entirety and replaced with
the following:


Monthly Fee and Success Fee
 
In consideration of the Services to be provided by Parkstone, Limoneira agrees
to pay Parkstone fee(s) in the following amounts and times:
 
1.           a monthly fee of $20,000 (the “Monthly Fee”) to be paid on the __
of each month until the annexation of the Property by the City (the “Trigger
Event”), plus
 
2.           a success fee (the “Success Fee”) equal to the amount derived by
multiplying (a) 4% times (b) the Property Value reduced by the sum of (i) the
Base Land Value plus (ii) Selling Costs plus (iii) Capitalized Costs. The
Success Fee shall be due and payable 120 days following the earlier to occur of
(x) the sale of all or any portion of the Property (which shall include
Limoneira’s entrance into an arm’s length written agreement with any unrelated
third party pursuant to which such third party (a “Third Party Investor”) makes
a material investment in the Property (a “Third Party Investment”)), (y) the
determination of an Appraised Value or (z) the second anniversary of the Trigger
Event.  The Success Fee, if any, shall be paid, in Limoneira’s sole and absolute
discretion, in (i) cash, (ii) shares of Limoneira common stock (“Common Stock”)
using a price per share equal to the average of closing prices of the Common
Stock on the NASDAQ Global Market for the 20 trading days ending on the last
trading day prior to the earlier to occur of (x), (y) or (z) above; provided,
however, that the price per share shall be no less than $16.00 (as adjusted for
any stock split, reverse stock split, merger, consolidation, statutory share
exchange or similar transaction) or (iii) any combination of the foregoing.  In
the event Limoneira terminates this Agreement for reasons other than in the
event of a material breach by Parkstone that has not been cured, if capable of
being cured, within 30 days of receipt of written notice from Limoneira of such
breach during the entitlement process of the Property, Parkstone shall be
entitled to receive 90% of the Success Fee (the “Early Termination Fee”) in
recognition of the achievement of submitting an application for a Specific Plan,
obtaining approval of a Specific Plan and Certified EIR and receiving a
successful SOAR vote.  The Early Termination Fee, if any, shall be paid in the
same manner and at the same time as the Success Fee.  The provisions of this
paragraph shall survive the expiration or termination of the Agreement.
 
- 2 -

--------------------------------------------------------------------------------


 
For purposes of the Monthly Fee and the Success Fee, the following terms have
the meanings specified:
 
a.           “Appraised Value” shall mean the value determined by a qualified
and licensed appraiser acceptable to both Limoneira and Parkstone that is
familiar with the type and scope of development as the Property, provided such
value is acceptable to both Parties.  In determining an Appraised Value, the
appraiser shall use the methodology described in Annex 2 attached
hereto.  Parkstone may engage an appraiser to determine the Appraised Value of
the Property at anytime following the occurrence of the Trigger Event until the
second anniversary of the Trigger Event.  If Parkstone has not determined the
Appraised Value by the second anniversary of the Trigger Event, Limoneira may
engage an appraiser to determine the Appraised Value of the Property.  The costs
and expenses of such appraisal shall be shared equally by the Parties.  If the
Appraised Value is agreed upon by the Parties before all or any portion of the
Property is sold, the Appraised Value shall be used to determine the Property
Value.  Limoneira or Parkstone, as applicable, shall promptly notify the other
party in writing of such Appraised Value and the other party, promptly upon
receipt of such notice, shall notify the notifying party whether the Appraised
Value determined by the agreed upon appraiser is acceptable.  In the event that
the Appraised Value determined by the agreed upon appraiser is unacceptable to
either party, then each party shall, at its sole costs and expense, select an
appraiser within 15 days of Limoneira’s or Parkstone’s, as applicable, receipt
of notice of the rejection of the Appraised Value and the average of the
rejected appraisal and the two new appraisals shall be the Appraised Value.  In
the event that Limoneira and Parkstone cannot agree on an appraiser within 30
days from the date a Party was notified of the other Party’s initial proposed
appraiser, then each party shall, at its sole costs and expense, select an
appraiser within 15 days of the expiration of the foregoing period.  The two
selected appraisers shall then select a third appraiser, the costs of which will
be shared equally by the Parties, each of which will appraise the Property, and
the average of the three appraisals shall be the Appraised Value.  Each
appraiser selected by the Parties or a Party shall be instructed to use every
reasonable effort to perform its services as soon as practicable after such
selection, and in any case, within 30 days after being selected by the
applicable Party or Parties.
 
b.           “Base Land Value” shall mean $28,122,900.
 
c.           “Capitalized Costs” shall include the purchase price paid for the
acquisition of the Newsom Property, which property is described on Annex 1
attached hereto, plus any and all costs incurred and capitalized by Limoneira in
accordance with United States generally accepted accounting principles in
connection with the Project up to and including the determination of the
Property Value, including, but not limited to costs of architects, engineers and
other third party consultants, legal fees relating to the entitlement of the
Property and acquisition of the Newsom Property, management fees paid to
Parkstone, and any improvements made to the Property not related to its current
agricultural use.
 
- 3 -

--------------------------------------------------------------------------------


 
d.           “Property Value” shall mean:
 
(i)           if established prior to the sale of any portion or all of the
Property, the Appraised Value;
 
(ii)          in the event of a sale of 100% of the Property before an Appraised
Value is established, the aggregate sale price of the Property; or
 
(iii)         in the event of a sale of less than 100% of the Property or a
Third Party Investment before an Appraised Value is established then the sale
price of that portion of the Property sold or, in the case of a Third Party
Investment, the value of the Property as agreed by Limoneira and the applicable
Third Party Investor for purposes of quantifying the Third Party Investment,
will be used to determine the value of 100% of the Property, based on prorata
acreage, unless either party objects thereto based on the reasonable belief that
such value is not representative of the Property as a whole (e.g., land use of
that portion carries a higher or lower value relative to the whole, or the
location of such property is more or less desirable than all of the Property
taken as a whole), and in such event the Appraised Value shall be used to
determine the Property Value.
 
e.           “Selling Costs” shall mean any and all costs incurred by the Seller
in connection with or relating to the sale of the Property, including, but not
limited to, title insurance, survey, broker commissions, transfer taxes,
recording costs, attorneys’ fees relating to the sale and costs to cure any
title or survey objections by the buyer.
 
(c)           Section 17 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:


17.           Term of Agreement; Survival.  This Agreement shall remain in force
and effect until the occurrence of the Trigger Event, provided, however, that
either party may terminate this Agreement for any reason whatsoever by giving
not less than 30 days prior written notice to the other party.


2.           Representations and Warranties, Acknowledgements and Agreements of
Parkstone.  Parkstone represents and warrants to Limoneira and acknowledges and
agrees as of the date hereof as set forth on Annex 3 attached hereto.


3.           Attorney’s Fees.  If any action is brought by either party against
the other party, relating to or arising out of this Amendment or the Original
Agreement as amended by this Amendment, the transactions described herein or the
enforcement hereof, the prevailing party shall be entitled to recover from the
other party reasonable attorneys’ fees, costs and expenses incurred in
connection with the prosecution or defense of such action.
 
- 4 -

--------------------------------------------------------------------------------



 
4.           Effect on Original Agreement.  Each reference in the Original
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Original Agreement as
amended hereby.  Except as specifically modified by the terms of this Amendment,
all of the terms, provisions, covenants, warranties and agreements contained in
the Original Agreement shall remain in full force and effect and are hereby
ratified.


5.           Headings.  Section headings herein are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Amendment.


6.           Governing Law.  Each of the undersigned hereby agrees that this
Amendment and the rights and obligations hereunder of all parties hereto shall
be governed by and construed under the substantive laws of the State of
California without reference to the conflict of laws principles thereof.


7.           Severability.  If any provision of this Amendment is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions
hereof shall remain in full force and effect.  Any provision of this Amendment
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable.


8.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.  Any party may execute this Amendment by electronic
signature (including facsimile or scanned email), and the other party will be
entitled to rely on such signature as conclusive evidence that this Amendment
has been duly executed by the first party.


 
[Signature page immediately follows.]
 
 
 
 
- 5 -

--------------------------------------------------------------------------------


 
IN WITNESS HEREOF, Limoneira and Parkstone have executed this Amendment
effective as of the date first above written.
 
Limoneira Company
 
Parkstone Companies, Inc.
                         
By:
   
By:
               
Its:
   
Its:
               
Date:
   
Date:
   



 







--------------------------------------------------------------------------------




Annex 1


All that certain real property situated in the County of Ventura, State of
California with the following Ventura County Assessor Parcel Numbers:
 
Assessor Parcel Number: 040-0-180-565


Assessor Parcel Number: 040-0-180-435


Assessor Parcel Number: 107-0-200-115
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Annex 2


PROPOSED VALUATION METHODOLOGY - EAST AREA I PROJECT LIMONEIRA COMPANY AND
PARKSTONE & COMPANY
 
VALUATION FORMULA
 
·
1,500 Residential Lots to be sold to homebuilders - Appraised Value

 
·
250,000 sf commercial property to be sold to builders - Appraised Value

 
·
150,000 sf light industrial property to be sold to builders Appraised Value

 
·
Agreed upon start date for infrastructure to create finished lots - Per
Appraiser

 
·
Agreed upon sales rate for finished lots - Per Appraiser

 
·
This will include annual absorption rate assumptions

 
·
Agreed upon costs for total project and estimated timing of all costs (including
conditions of Development Agreement) - Per the cost estimates of
Limoneira/Parkstone's consultants

 
·
Assumed build-out period of project - Per Appraiser

 
·
Assumed lot sales annually - Per Appraiser

 
·
Eg., 150 lots Yr. 1, 200 lots Yr. 2, 300 lots Yr. 3. Etc.

 
·
Total inflows = Lot Sales + Commercial Property Sales + Light Industrial Sales

 
·
Total outflows = Development Agreement Costs + Fees & Housing + School Costs +
Infrastructure Costs

 
·
EBITDA

 
·
Net Outflows / Inflows Annually

 
·
Discount Rate - Determined by Appraiser

 
·
Net Present Value of Project Determined

 
 

--------------------------------------------------------------------------------



 
Annex 3


(a)           Organization and Standing; Authority; Enforceability.  Parkstone
is duly organized or formed, validly existing in good standing under the laws of
the jurisdiction of its incorporation or formation and has all requisite power
and authority to execute and deliver this Amendment and to perform its
obligations hereunder.  The execution and delivery by Parkstone of this
Amendment and the consummation by Parkstone of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of
Parkstone.  This Amendment has been duly executed and delivered by Parkstone,
and this Amendment constitutes the legal, valid and binding obligation of
Parkstone, enforceable against Parkstone in accordance with its terms.


(b)           Access to and Evaluation of Information Concerning Limoneira;
General Solicitation.  Parkstone has:


(i)         such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of
acquiring the Common Stock, including the risk that the Common Stock could lose
the entire value of the Common Stock, and has so evaluated the merits and risks
of such acquisition;


(ii)        made such independent investigation of Limoneira, its management,
and related matters as Parkstone deems to be necessary or advisable in
connection with the acquisition of the Common Stock, and is able to bear the
economic and financial risk of purchasing the Common Stock (including the risk
that Parkstone could lose the entire value of the Common Stock); and


(iii)       not been offered the Common Stock by any means of general
solicitation or general advertising.


(c)           Accredited Investor; No Public Distribution Intent.  Parkstone is:


(i)         an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”);
and


(ii)        purchasing the Common Stock for Parkstone’s own benefit and account
for investment only and not with a view to, or for resale in connection with, a
public offering or distribution thereof.


(d)           No Registration.  The Common Stock that may be received by
Parkstone will not have been registered under the Securities Act or the
securities laws of any other jurisdiction and the offer and sale of the Common
Stock is being made in reliance on one or more exemptions for private offerings
under Section 4(2) of the Securities Act and applicable securities
laws.  Accordingly, no sale, transfer or other disposition of (whether with or
without consideration and whether voluntarily or involuntarily or by operation
of law) (“Transfer”) of any of the Common Stock received by Parkstone is
permitted unless such Transfer is registered under the Securities Act and other
applicable securities laws, or an exemption from such registration is available.
 
 
 
 

--------------------------------------------------------------------------------

